DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 13, 17, 18, 25, 26, 37, 46, and 47  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Haeberle et al. (US 8664151 cited by applicant).
 	With respect to claim 1, the reference discloses a coated particulate (silica or clay, col. 3, lines 35-37), wherein the coating comprises an inner layer polyurethane coating (col. 4, lines 59-64) adjacent to the particulate comprising a polyurethane and an outer layer polyurethane dispersion coating (col. 22, line 65 – col. 23, line 5). See additionally claims 1 and 13 of the reference. 
 	
 	With respect to claim 2, the reference teaches wherein the polyurethane is formed from a reaction of a polyol and an isocyanate. (col. 6, line 58- col. 8, line 50)

 	With respect to claims 3-7, the reference teaches the various isocyanates as claimed and/or obvious variants thereof. (col. 7, lines 4-40). With regard to the various isocyanates, they are considered as obvious variants of treatment materials, and, therefore, it would have been obvious to one having ordinary skill to employ such alternative treatment materials in the invention of Haberle et al., as based on the desired treatment to be applied therewith. 

  	With respect to claims 8 and 9, the reference teaches wherein the polyol is a mixture of a polyol and a polyether polyol, and wherein the polyol is a mixture of about 20 to about 30% polyol by weight and the polyether polyol is about 70 to about 80% by weight, wherein the total of the polyol and the polyether polyol is 100%. (col. 5, lines 38-56) 

 	With respect to claim 10, the reference teaches wherein the polyurethane dispersion is an aqueous polyurethane dispersion, siloxane-polyurethane dispersion, polycarbonate-polyurethane dispersion, polyether- polyurethane dispersion, polyester/acrylic polyurethane dispersion, or an aliphatic polycarbonate polyurethane dispersion. (col. 12, lines 16-30)

	With respect to claims 13, 17, 18, 25, and 26, the reference teaches examples of polyurethane dispersions as claimed. (col. 12, lines 16-20). 



 	With respect to claim 47, the reference discloses a method of preparing a multi-layer coated particulate, the method comprising: a) coating the particulate (silica or clay, col. 3, lines 35-37) with a first layer, wherein the first layer is a polyurethane (col. 4, lines 59-64) to produce a polyurethane coated particulate; and b) coating the polyurethane coated particulate with a second layer (col. 22, line 65 – col. 23, line 5) to produce the multi-layer coated particulate, wherein the second layer comprises a polyurethane dispersion. See additionally claims 1 and 13 of the reference. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 27 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haeberle et al. alone.
  	With respect to claim 27, Haeberle et al. discloses the coated particulate as stated above. However, the reference is silent as to the Konig hardness range of the polyurethane dispersion. Such hardness range is considered a property of the material.  Further, the reference does teach the composition comprising hard film for the purpose of forming polyurethane dispersion (col. 12, line 49 – col. 13, line 11). 
Therefore, it would be considered obvious to one of ordinary skill in the art to have provided the Konig hardness range of the polyurethane dispersion as claimed in order to form the dispersion. Further, it would have been obvious to a person having ordinary skill in the art to provide for a Konig hardness range as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

With respect to claim 39, Haeberle et al. discloses the coated particulate as stated above. However, the reference is silent as to wherein the inner layer is about 0.65% to about 1.5% of the weight of the particulate. The reference does teach wherein the coating comprises an inner layer polyurethane coating (col. 4, lines 59-64). 
Although the concentration of inner layer with respect to the particulate is not explicitly taught, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide for a material concentration as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
This is a continuation of applicant's earlier Application No. 15823699.  All claims are drawn to the same invention claimed in the earlier application (see claims filed 4/18/19 and 11/28/17) and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKIYA W BATES whose telephone number is (571)272-7039. The examiner can normally be reached M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAKIYA W BATES/           Primary Examiner, Art Unit 3674                                                                                                                                                                                              	3/8/2022